UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7402


WILLIAM SCOTT DAVIS, JR.,

                    Petitioner - Appellant,

             v.

WARDEN TIMOTHY STEWART; FCI                      CUMBERLAND;        USAG JEFF
SESSIONS,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-01745-GLR)


Submitted: March 27, 2019                                         Decided: June 5, 2019


Before HARRIS, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Remanded by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        William Scott Davis, Jr., a federal prisoner, seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2241 (2012) petition. The district court entered

its judgment on the docket on August 1, 2018. Davis filed a postjudgment Fed. R. Civ. P.

60 motion that the district court received on October 4, 2018, but that has not yet

resolved. Davis subsequently filed a notice of appeal that was received on October 29,

2018.

        Because Davis is incarcerated, his Rule 60 motion and notice of appeal are

considered filed as of the date they were properly delivered to prison officials for mailing

to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266 (1988). If Davis

properly delivered his Rule 60 motion on or before August 29, 2018, the appeal period

will not begin to run—and the notice of appeal is not effective—until the district court

disposes of the motion. See Fed. R. App. P. 4(a)(4)(A)(vi), (B)(i). If Davis properly

delivered the Rule 60 motion after August 29, the appeal period expired on August 31,

2018. Fed. R. App. P. 4(a)(1)(A).

        The record does not conclusively reveal when Davis gave either the Rule 60

motion or the notice of appeal to prison officials for mailing. Accordingly, we remand

the case for the limited purpose of allowing the district court to obtain this information

from the parties and to determine whether Davis’ notice of appeal was timely and

effective. If the Rule 60 motion was timely, then the appeal was ineffective and the

district court should resolve the Rule 60 motion. If the Rule 60 motion was untimely,



                                             2
then the record, as supplemented on the timeliness of the notice of appeal, will then be

returned to this court for further consideration.

                                                                          REMANDED




                                              3